Citation Nr: 1206415	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial evaluation in excess of 50 percent from August 14, 2003, and an initial evaluation in excess of 70 percent from April 6, 2005, to February 26, 2009, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1966 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 1996 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen a claim of service connection for low back disability.  More recently, in an August 2007 decision, the Board granted reopening of the claim for service connection for low back disability, but then denied the reopened claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion for Partial Remand of the parties (Joint Motion), vacated the Board's decision with respect to the issue of service connection, and remanded the case to the Board for action consistent with the Joint Motion.  In August 2008 the Board remanded the issue for additional development.  

This matter is also before the Board on appeal of a November 2004 rating decision of the Winston-Salem RO that assigned an initial rating for PTSD after granting service connection for the disability.  In August 2008 the Board remanded the issue for additional development.


FINDINGS OF FACT

1.  The Veteran has low back disability that is etiologically related to active service. 

2.  For the period from August 14, 2003, to April 6, 2005, the evidence demonstrates that the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 


3.  For the period from April 6, 2005, to February 26, 2009, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  Low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for an initial rating in excess of 50 percent from August 14, 2003, and an initial evaluation in excess of 70 percent from April 6, 2005, to February 26, 2009, for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As regards the service connection claim, the Veteran has been provided all required notice.  Moreover, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

As regards the initial rating claim, the record reflects that the Veteran was provided all required notice in a letter mailed in August 2008.  Although complete notice was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that should be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence. 

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service treatment records reveal that the Veteran injured his back lifting ammunition boxes in July 1967.  The weight of each box was reportedly 80 pounds.  Back strain was diagnosed, and treatment included medication and heat to the back.  In June 1969, the Veteran complained of a backache.  Treatment included medication.  

Service personnel records show that the Veteran served in the Republic of Vietnam and that he received medals including the Combat Infantryman's Badge and the Parachute Badge. 

In April 1973 the Veteran submitted his first claim for service connection for low back disability.  He reported receiving treatment in service (1969) and after service (May 1972) for low back problems.  (He failed to report for a scheduled VA examination and the claim was subsequently denied.)

A statement signed by Dr. C.L.B. in May 1973, notes that the physician had treated the Veteran in May 1972 for back pain which had reportedly been present since April 29, 1972.  An examination of the Veteran's back conducted at that time showed evidence of tenderness over the mid-lumbosacral area on flexion or hyperextension.  The diagnosis was low back pain of unknown etiology. 

Treatment records dated in June 1978 from Dr. R.N.W. note that the Veteran reported that he injured his back in service in 1967 and that he had a 10 year history of low back discomfort.  He denied any recent treatment for this disorder.  Physical examination revealed no neurological deficit; however, X-ray studies revealed lumbosacral instability and early degenerative disc disease. 

In a February 1980 private progress note, Dr. G.W. reported the veteran complained of back pain.  An impression of "no appreciable change in back" was given.  A diagnosis of back pain, cause unknown, was provided in a subsequent May 1980 statement. 

A March 1980 VA examination report notes that the Veteran reported injuring his back when he lifted ammunition in service.  On examination, range of motion was full.  Diagnosis was lumbosacral strain by history, not found on this examination.  X-ray studies of the lumbosacral spine revealed mild right convex scoliosis of the upper lumbar spine and slight spondylosis of the superior margin at L4. 

In private medical correspondence dated in April 1980, Dr. R.F.B. indicated he had treated the Veteran in April 1973 and September 1974 and that those examinations revealed some evidence of chronic lumbosacral muscle strain but no neurological deficits.  He was treated with muscle relaxants and pain medication, and cautioned about lifting and straining.  Dr. R.F.B. noted that on his initial visit the Veteran stated he had some sort of injury while in military service. 

In a March 1983 note Dr. R.M.M. reported treating the Veteran for subjective low back pain, but could find no evidence of a disease process.  Medical records from Dr. J.C.H. show the Veteran received treatment from May 1983 to April 1985.  The Veteran indicated he had injured his back in service in 1967.  Computerized tomography (CT) scans in May 1983 and April 1985 revealed a herniated disc at the L5-S1 level on the left. 

Private medical correspondence from Dr. M.W.C. dated in February 1990 notes that the Veteran received chiropractic treatment from 1983 to 1985 and from 1988 to 1989.  

Treatment records from Dr. J.C.H. dated in May and June 1996 show the Veteran complained of back problems.  In a January 1998 note Dr. J.C.H. offered his opinion that the Veteran's low back problems were logically related to his in-service incident. 

At his personal hearing in September 2000 the Veteran testified that medical records from VA and Black Mountain were missing and that he had been told they were unavailable.  He described having injured his back in service and stated that he had continued to have problems with back pain after service.  He also described work-related injuries he sustained in the late 1970's and stated, in essence, that he had fallen because his back caught as he was pulling himself up on a loading dock.  He essentially noted that he had back pain as a result of that incident, but that his back also was painful before that incident. 

The diagnoses on VA examination in September 2001 included lumbosacral intervertebral degenerative disc disease with symptomatic left radiculopathy.  The examiner noted the claims file was available and was reviewed in conjunction with the examination.  It was also noted that the Veteran had a history of a back strain in 1967 and/or 1968 with back pain over the years that had become more severe.  It was the examiner's opinion that it was not at all likely that the Veteran's present back disability with degenerative disease had its onset with the back strain during service.  The service injury was noted to have been incurred many years prior to the onset of the present, different symptoms and findings. 

An October 2001 private medical examination report notes that the Veteran had complaints of back pain before he was sent to Vietnam from December 1967 to December 1968.  It was also noted that he had described involvement in multiple helicopter landings and fire fights, but that his ongoing problems with the back started after service in 1970.  The physician stated that it was certainly possible that the Veteran injured his back in service in 1967 which may have started a sequence of events that included and ultimately led to a ruptured disc.  It was noted that given the complaints of predominantly back pain at the time of the initial injury and his description of activities in Vietnam there was serious doubt as to there having been a ruptured disc at the time of the 1967 injury.  The physician then stated that if there was a history of treatment under military physicians during and subsequent to service through VA medical care the initial injury could be related to the present complaints.  It was noted, however, that if there was a significant period of time of missing treatment then it would be difficult to state unequivocally that the 1967 injury was related to the present complaints. 

A May 2007 independent medical expert (IME) summarized the medical evidence of record and noted that all of the imaging studies of record demonstrated degenerative pattern changes, none of which was consistent with an acute event.  The IME noted that the etiology behind degenerative disc disease and low back pain was quite elusive and that while there were cases of acute disc herniation these events generally presented more of a radicular type pattern of pain.  The IME stated it was most likely the Veteran's chronic low back pain was not directly related to the lumbar strain in 1967.  It was also noted that muscle strain was not directly linked to degenerative disc disease or lumbar spondylosis and that the evidence of record presented a compelling argument against any relationship between the injury in 1967 and the ongoing degenerative disc disease and radicular pains.  It was the IME's opinion that the Veteran's low back pain, lumbar spondylosis, and degenerative disc disease were not related to the lumbosacral muscle strain sustained in 1967. 

A June 2007 private medical report notes a diagnosis of chronic low back pain with subjective left lumbar radicular symptoms.  The examiner noted the Veteran's history of back injury in 1967.

In a March 2008 opinion, Dr. J.A.W. opined that the Veteran's military service injury contributed substantially to his present low back disorder.  Subsequent information received from the Veteran's attorney shows that Dr. J.A.W. reviewed the Veteran's service treatment records and post-service treatment records and indicated that although no physician could state "unequivocally" that the Veteran's current back disability was caused by his in-service lifting injury, spine-related problems were "tricky" by nature.  He also emphasized that the Veteran has complained of back problems continuously since service, and Dr. J.C.H.'s opinion was in the Veteran's favor.

The medical evidence confirms the Veteran currently has low back disability. 

Furthermore, the Veteran is competent to testify as to observable symptoms such as pain.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the consistent statements from the Veteran as noted above, the Board finds the Veteran's assertions of low back pain dating back to service to be credible here.  The Veteran is currently experiencing back pain, as noted in the medical evidence of record.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for low back disability. 

The Board acknowledges that the September 2001 VA examiner and the May 2007 IME essentially opined that the Veteran's current low back disability was not related to military service essentially due to different (more severe) findings currently than were noted in service.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, other medical opinions, including the March 2008 medical opinion from the Veteran's private physician, find that the Veteran's current low back disability is related to his in-service complaints.  Additionally, as noted above, the Veteran has consistently complained of low back pain since his in-service injury, pointing to that injury as the beginning of all his back problems.

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current low back disability is related to his military service.  When the evidence is in such relative equipoise, the Board must give the veteran the benefit of the doubt.  See Gilbert, supra.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for low back disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

III.  Initial Rating

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In the case at hand, service connection for PTSD was granted in the November 2004 rating decision on appeal.  A 50 percent rating was assigned, effective August 14, 2003, and a 70 percent rating and total rating based on unemployability (TDIU) due to PTSD were granted, effective April 6, 2005.  The disability was ultimately assigned a 100 percent schedular rating, effective February 26, 2009.  

Private treatment records dated in 2003 note that the Veteran was seen with complaints of depression, short attention span, forgetfulness, hyper-alertness and hypervigilance.  He stated that he had flashbacks from time to time.  His wife reported that he had nightmares.

A February 2004 VA examination report notes the Veteran's complaints of difficulty sleeping and frequent nightmares.  During the day he was anxious, tense, irritable, and easily frustrated.  He complained of poor concentration and feeling isolated.  He had worked as an environmental technician for 30 years.  He denied any drug or alcohol abuse.  He denied any legal problems or hospitalizations for PTSD.  His wife reported that he kept to himself; he had no real hobbies.  On examination, the Veteran was neatly groomed and dressed.  He was alert and oriented times four.  He was pleasant, cooperative and polite; he behaved normally.  His speech was spontaneous and logical; there was no pressured speech, flight of ideas, or loose associations.  There were no hallucinations, delusions, or paranoia.  The Veteran was not homicidal or suicidal.  He complained of nightmares, intrusive memories, increased startle response and hypervigilance.  He had low self-confidence.  His affect was depressed and anxious.  Judgment was good and insight was poor.  The Veteran indicated that he isolated himself from others.  The global assessment of functioning (GAF) score was 50, representing moderately severe social impairment and mild to moderate industrial impairment.

A determination by the Social Security Administration found the Veteran to be disabled, effective April 2005, based on anxiety related disorder and mood disorder. 

A December 2005 VA outpatient treatment record notes the Veteran's ongoing treatment for PTSD.  He complained of nightmares and losing his temper.  He indicated that he did not like to be around other people.  He denied homicidal and suicidal ideation.  On examination he was alert and fully oriented.  Mood was mildly anxious and affect was somewhat restricted.  Eye contact was poor and speech was fast and at times circumstantial.  No signs of psychosis were noted.  Concentration and memory were fair.  Insight and judgment were borderline.

In April 2006, the Veteran's former employer indicated that the Veteran had last worked in April 2005 before retiring on disability.

A June 2006 VA examination report notes that the Veteran reported living with his wife.  He stated that he had friends and social support.  His activities included gardening and doing things around the house.  He reported that he was drinking twice a week.  He complained that he lost his temper frequently and had a problem dealing with other people.  He felt isolated and had intrusive thoughts about war.  He stated that he had nightmares four times per month.  He woke frequently at night, and slept better during the day.  On examination, the Veteran had difficulty concentrating.  His thoughts were rambling and his speech was pressured, but his attitude was cooperative.  He denied any legal problems or hospitalizations for PTSD.  The Veteran was not homicidal or suicidal.  He was clean, neatly groomed and appropriately dressed.  He was oriented times three.  His affect was full and his mood was depressed.  The examiner opined that the Veteran had problems with thought control, concentration, and reading comprehension.  He had problems keeping up with his medication independently.  He did not drive because of his sleepiness.  However, the examiner also opined that the Veteran was able to perform activities of daily living.  The GAF score was 50.

Private treatment records dated in 2006 note the Veteran's ongoing treatment for PTSD and complaints of sleep problems.

VA outpatient treatment records dated from 2006 to 2008 note the Veteran's ongoing treatment for PTSD.  In November 2007 and March 2008, the Veteran reported no major changes in his symptoms but noted on both occasions that his nightmares were less frequent.  

August 14, 2003, to April 6, 2005

For the period from August 14, 2003, to April 6, 2005, the Veteran's PTSD has been rated 50 percent.  The evidence for this period shows occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the evidence shows that the Veteran's mood was depressed, his depression did not affect his ability to function independently, appropriately and effectively.  The Veteran was working and living with his wife.  The evidence does not show: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships as is required for the next higher (70 percent) rating.  Therefore, the Veteran is entitled to no more than a 50 percent rating for his PTSD for the entire period from August 14, 2003, to April 6, 2005. 

The Board has also considered whether a TDIU based on the Veteran's PTSD is warranted during this period.  The record reflects that the Veteran maintained substantially gainful employment throughout this period.  Moreover, none of the evidence indicates that he was unemployable during this period.  Accordingly, a TDIU based on PTSD is not warranted during this period. 

April 6, 2006 to February 26, 2009

For the period from April 6, 2006, to February 26, 2009, the Veteran's PTSD has been rated 70 percent.  The evidence for this period shows that the Veteran had taken a disability retirement and was receiving Social Security disability for this period.  His speech was at times abnormal; however, he was still able to communicate and never exhibited grossly inappropriate behavior.  The Board has considered whether the next higher (100 percent) rating might be warranted for the period.  As noted above, for the period at issue, the Veteran was alert and oriented, and he denied hallucinations and delusions.  Throughout the period on appeal the Veteran is shown to have maintained more than minimal personal hygiene.  Although the 2006 VA examiner noted that the Veteran needed to be reminded to take his medication, he also opined that the Veteran was able to perform activities of daily living to at least minimal standards.  The Veteran has not been a real danger to himself or others and has been functionally cogent and free of delusions or hallucinations.  He has maintained social contact with his wife and apparently some friends despite his preference for isolation.  There is accordingly no reasonable basis on which the Board can find him to be totally disabled due to his PTSD for this period.  As noted above, he has already been granted a TDIU for this period.

Extra-schedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.


ORDER

Entitlement to service connection for low back disability is granted. 

Entitlement to an initial evaluation in excess of 50 percent from August 14, 2003, and an initial evaluation in excess of 70 percent from April 6, 2005, to February 26, 2009, for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


